           Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 1 of 33




_______________________________________________________________________________________________________
                                Notice of Removal Exhibit B - State Court Record
          Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 2 of 33




                                                     -2-
_______________________________________________________________________________________________________
                              Notice of Removal Exhibit B - State Court Record
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 3 of 33




                                                 -3-
__________________________________________________________________________________________________
                          Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 4 of 33




                                                -4-

_____________________________________________________________________________________________________
                            Notice of Removal Exhibit B - State Court Record
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 5 of 33




                                                 -5-
__________________________________________________________________________________________________
                                Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 6 of 33




                                                     -6-
______________________________________________________________________________________________________
                                   Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 7 of 33




______________________________________________________________________________________________________
                                                       -7-
                             Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 8 of 33




_____________________________________________________________________________________________________
                                                    -8-
                             Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 9 of 33




_____________________________________________________________________________________________________
                                                    -9-
                             Notice of Removal Exhibit B - State Court Record
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 10 of 33




                                                     - 10 -
_____________________________________________________________________________________________________
                              Notice of Removal Exhibit B - State Court Record
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 11 of 33




_____________________________________________________________________________________________________
                                                  - 11 -
                                  Notice of Removal Exhibit B - State Court Record
     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 12 of 33




                                                   - 12 -
_____________________________________________________________________________________________________
                              Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 13 of 33




____________________________________________________________________________________________________
                                                    - 13 -
                              Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 14 of 33




___________________________________________________________________________________________________
                                                   - 14 -
                              Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 15 of 33




____________________________________________________________________________________________________
                                                    - 15 -
                              Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 16 of 33




___________________________________________________________________________________________________
                                                     - 16 -
                              Notice of Removal Exhibit B - State Court Action
   Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 17 of 33




                                                   - 17 -
________________________________________________________________________________________________
                             Notice of Removal Exhibit B - State Court Action
  Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 18 of 33




_________________________________________________________________________________________________
                                                   - 18 -
                            Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 19 of 33




____________________________________________________________________________________________________
                                                     - 19 -
                              Notice of Removal Exhibit B - State Court Action
    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 20 of 33




                                                    - 20 -
__________________________________________________________________________________________________
                             Notice of Removal Exhibit B - State Court Action
                   Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 21 of 33
                               Superior Court of Galifornia, County of Sacramento
                                720 Nintii Stieet Sacramento, CA 95814-1380 (916)
                                     874-5522—^Website www.saccourtxa.gov
                          NOTICE AND ORDER OF COMPLEX CASE DETERMINATION

Case Titie:                                                               Case Number:

Having reviewed and considered the pleadings on file, the court orders:

  01         THE CASE IS DEEMED COMPLEX and assigned to the Honorable.
              presiding in Complex Case Management Department 3'^ for case management pursuant to Califomia Rules of
             Court 3.750, et seq. The case is also pre-assigned for trial, and any motions for consolidation, severance, bifurcation,
              intervention and to continue trial shall be heard in such department unless otherwise ordered. This is a limited
              purpose assignment under Califomia Rule of Court 3.734. Law and motion matters shall be heard in Departments
              53/54 per Local Rule 2.30, et seq., unless otherwise directed by the Complex Case Management Department.
          This action involves one or more ofthe following:
         • Antitmst ortiaderegulation claims.              n               Claims involvmg mass torts.
                  Constmction defect claims involving many          1^     Claims involving class actions.
         •        parties or stmctures.
                  Securities claims or investment losses            rn     Insurance coverage claims arising out of any of the
         •                                                                 claims listed above.
                  involvmg many parties.
         •        Environmental or toxic tort claims involving
                  many parties.
            The action is likely to involve:
         i ~ | Numerous pretrial motions raising                    i~|    Coordination with related actions pending in
                difficult or novel legal issues that will                  one or more courts in other counties, states, or
                be time-consuming to resolve.                              countries, or m a federal court.
         ^        Management of a large number of                   |~|    Substantial post judgment judicial supervision.
                  witnesses or a substantial amount of
                  documentary evidence.
         n        Management of a large number of                    •     Otiier:
                  separately represented parties.
         Govemment Code section 70616 establishes the fees for complex cases. Pursuant to Govemment Code section
         70616, any non-exempt party who has appeared in this action, but who has not paid the required complex case
         fee, is ordered to pay the fee to the clerk withm ten calendar days ofthe filing of this order. Failure to pay the
         requued fees shall have the same effect as the failure to pay a filmg fee, and shall be subject to the same
         enforcement and penalties (Cal. Gov. Code § 70616(g)).
  •          THE CASE IS DECLARED NOT COMPLEX
         Any complex case fees that the parties have previously paid pursuant to 70616(a) or (b) shall be reimbursed upon
         submission of a refund request together with a copy of this minute order by the paying party to the Court's Civil
         General Civil Processing Unit. It may be submitted by mail or placed in one of the Civil Drop Boxes located in
         Room 102 and the lobby oftiieGordon D. Schaber Courthouse at 720 9th Stieet, Sacramento CA 95814.
The plaintiff is directed to serve all other parties with a copy of this order.

 Date:                                                   Signed:
                                                                            Presiding Judge of the Superior Court
                                                                 - 21 -     of Califomia, County of Sacramento
 CV/I-205 PJ (Rev: 01/2020)       Notice and Order of Complex Case Determuiation - Presiding Judge
 _____________________________________________________________________________________________________________
                                   Notice of Removal Exhibit B - State Court Action
               Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 22 of 33
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
   Gordon D Schaber Courthouse
   720 Ninth STREET
   Sacramento, CA 95814-1311

  SHORT TITLE: Ronald Ortega, on behalf of himself and all others similarly situated vs. Chick-Fil-A, Inc.



                                                                                          CASE NUMBER:
            CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                    34-2021-00296245-CU-BT-GDS


     I certify that I am not a party to this cause. I certify that a true copy of NOTICE AND ORDER OF COMPLEX
     CASE DETERMINATION was mailed following standard court practices in a sealed envelope with postage fully
     prepaid, addressed as indicated below. The mailing and this certification occurred at Sacramento, California, on
     04/29/2021.



                                          Clerk of the Court, by:                                                        , Deputy




     JEFFREY D KALIEL
     KALIEL GOLD PLLC
     1100 NW 15TH STREET # 4TH FLOOR
     WASHINGTON, DC 20005 US




                                    CLERK'S CERTIFICATE OF SERVICE BY MAIL

                                                      - 22 -
_____________________________________________________________________________________________________________
                                  Notice of Removal Exhibit B - State Court Action

                                                                                                                                Page: 1


V3 1013a (June 2004)                                                                               Code of Civil Procedure , § CCP1013(a)
                     Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 23 of 33
                                                                                                                                          POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. Slate Barnumber andaddress):
    Jeffrey D. Kailel (SBN 238293) Sophie G. Gold (SBN 307971)
I - Kaliel Gold PLLC
    1100 15th St., NW, 4th Fl.
    Washington, DC 20005                                                                               FiLEO/EiOOPJEO
               TELEPHONENO.: 202-350-4783              FAX NO. fOpfiona/):
 6-MAIL ADORESS (Opiional).
       ATTORNEY FOR rWame;:    Plaintiff                                                                             APR 2 8 2021
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sacramento
        STREET ADDRESS 720 9th St.                                                                     By:                M. Whitaker
        KMILING ADDRESS:       720 9th St.                                                                                 Deputy Clerk
       CITY AND ZIP CODE       Sacramento, 95814
             BRANCH NAME:      Gordon D. Schaber Courthouse
        PLAINTIFF/PETITIONER: Ronald Ortega                                                            CASE NUMBER:


DEFENDANT/RESPONDENT: Chick-Fil-A,InC.                                                                  34-2021-00296245
                                                                                                       Rel. No. or File No.:

                                PROOF OF SERVICE OF SUMMONS

                                            (Separate proof of service is required for each party sen/ed.)
1.     At the fime of service I was at least 18 years of age and not a party to this action.                                      BY FAX
2.      I sen/ed copies of:
        a.     [ZI      summons
        b. I >^ I complaint
        c. I    I Alternative Dispute Resolution (ADR) package
        d. I • I Civil Case Cover Sheet (served in complex cases only)
        e.     I     I cross-complaint
        f      I <^ I ottier Cspec/^documenfs;; Declaration of Plaintiff Ronald Ortega
3.     a. Part^ served (specify name of party as shown on documents served):
             Chick-Fil-A, Inc.

        b. I       I Person (ottier ftian ttie party in Item 3a) sen/ed on behalf of an entity or as an authorized agent (and not a person
                     under item 5b on whom substituted sen/ice was made) (specify name and relationship to the parfy named in item 3a):
                     Rene Dansby as Intake Specialist & Authorized Agent
4.      Address where fhe party was served:
       5200 Buffington Rd., Atlanta, GA 30349
5.      I served the party (check proper box)
        a. I »^ I by personal service. I personally delivered the documenis listed in item 2 fo the parfy or person authorized to
                   receive service of process for fhe party (1) on fdafej:04-08-2021           {2)ai(time): 12:07pm
        b. 1         I by substituted service. On (date):                  at (time):           I left the documents listed in item 2 with or
                       in the presence of (name and title or relatiansNp to person indicated in item 3):


                       (1)        (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                  of fhe person to be served. I informed him or her ofthe general nature of fhe papers.

                       (2) I    I (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                  place of abode of the party. I informed him or her of the general nature of fhe papers.
                       (3) [    I (physical address unknown) a person af least 18 years of age apparently in charge at fhe usual mailing
                                  address of the person fo be served, other than a United States Postal Sen/ice post office box. I informed
                                  him or her of fhe general nature of the papers.
                       (4) I    I I thereafter mailed (by first-class, postage prepaid) copies of the documents to fhe person fo be sen/ed
                                  af fhe place where the copies were left (Code Civ. Proc, § 415.20). I mailed the documents on
                                  (date)'               Uom (cify):                            or | ] a declaration ofmailing is attached.
                       (5) •       I attach a declaration of diligence stating actions taken first to attempt personal service..
                                                                                                                                           Page 1 ot 2
 Form Adopted for Mandatory Use                                                                     Code ol Civil Procedure. § <17.10
   Judicial Council of California                     PROOF OF SERVICE OF SUMMONS
                                                               - 23 -
 POS-010 (Rev. January 1, 2007| _____________________________________________________________________________________
                                                 Notice of Removal Exhibit B - State Court Action
                  Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 24 of 33
     PLAINTIFF/PETITIONER: Ronald Ortega                                                                   CASE NUMBER:

                                                                                                            34 2021 00296245
DEFENDANT/RESPONDENT: Chick-Fil-A,InC.


     Q I          I by mail and acknowledgment of receipt of service. 1 mailed the documents listed in item 2 to fhe party, fo the
                    address shown in item 4, by firsf-class mail, postage prepaid,
                    (1) on (date):                                                     (2) from (city):
                    (3) I        I with two copies of the Notice and Acknowiedgrnent of Receipt and a postage-paid return envelope addressed
                                   fo me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc, § 415.30.)
                    (4) I        I to an address outside California with return receipt requested. (Code Civ. Proc, § 415.40.)

     d. I         I Ijy other means (specify means of sen/ice and authorizing code section):



                    Additional page describing service is attached.

     The "Notice fo fhe Person Served" (on fhe summons) was completed as follows:
      a. I   I as an individual defendant.
      b. •      as the person sued under the fictitious name of (specify):
      c. •      as occupant.
      d [ Z ] On behalf of (spec/Zy).- C h i c k - F i l - A , Inc.
                under the following Code of Civil Procedure section:
                                 •       416.10 (corporation)                               415.95 (business organization, form unknown)
                                 •       416.20 (defunct corporation)                •      416.60 (minor)
                                         416.30 (joint stock company/association)    •      416.70 (ward or conservatee)
                                 •       416.40 (association or partnership)         •      416.90 (authorized person)
                                 •       416.50 (public entity)                             415.46 (occupant)
                                                                                     •      other:
     Person who served papers
     a. Name: Reagan Reyes
     b. Address: 1413 K. St., NW, 7th Fl., Washington, DC 20005
     c. Telephone number: 202-398-4200
     d. The fee for service was: $
     e. I am:
            (1)          not a registered California process server.
            (2)          exempt from registration under Business and Professions Code section 22350(b).
            (3)          a registered California process server:
                         (i) I     i owner I       I employee I      I independent confractor.
                         (ii) Registration No.:
                         (iii) County:

8    I • I I declare under penalty of perjury under fhe laws of fhe State of California that fhe foregoing is true and correct,

              or

9. I       I I am a California sheriff or marshal and 1 certify that fhe foregoing is true and correct.

Date: 04-13-2021

Reagan Reyes                         .
         (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             ^    (SIGNATURE )




                                                                            - 24 -
POS-010 (Rev. January 1, 20071                                                       ^ i - #.1                                             Page 2 or 2
                                                         PROOF OF S E R V I C E OF SUIVIMONS

                                                        Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 25 of 33


                                                                                                                                1    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                     Wynter L. Deagle, Bar No. 296501
                                                                                                                                2    wynter.deagle@troutman.com
                                                                                                                                     Yarazel Mejorado, Bar No. 322681
                                                                                                                                3    yarazel.mejorado@troutman.com
                                                                                                                                     11682 El Camino Real
                                                                                                                                4    Suite 400
                                                                                                                                     San Diego, CA 92130-2092
                                                                                                                                5    Telephone:    858.509.6000
                                                                                                                                     Facsimile:    858.509.6040
                                                                                                                                6
                                                                                                                                     Attorneys for Defendant
                                                                                                                                7    CHICK-FIL-A, INC.

                                                                                                                                8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                                                                9                                   COUNTY OF SACRAMENTO

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                     RONALD ORTEGA, on behalf of himself             Case No. 34-2021-00296245
                                                                                                                               11    and all others similarly situated,
                                                                                                                                                                                     ANSWER TO UNVERIFIED COMPLAINT
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                     Plaintiff,
                                            11682 E L C A M I N O R E A L




                                                                                                                                                                                     Date:
                                                                            S U I T E 400




                                                                                                                               13           v.                                       Time:
                                                                                                                                                                                     Dept:
                                                                                                                               14    CHICK-FIL-A, INC., and DOES 1 - 50,
                                                                                                                                     inclusive,                                      Action Filed:   March 11, 201
                                                                                                                               15                                                    Trial Date:     Not yet set
                                                                                                                                                      Defendant.
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                                - 25 -

                                                                                                                                                                  ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                    ________________________________________________________________________________________________
                                                                                                                                                                 Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 26 of 33


                                                                                                                                1           Defendant CHICK-FIL-A, INC. (“Chick-fil-A”) hereby answers the Unverified

                                                                                                                                2    Complaint of Plaintiff RONALD ORTEGA, on behalf of himself and all others similarly situated

                                                                                                                                3    (“Plaintiff”) as follows:

                                                                                                                                4                                              GENERAL DENIAL

                                                                                                                                5           Pursuant to California Code of Civil Procedure Section 431.30, Chick-fil-A denies each

                                                                                                                                6    and every allegation in the Complaint that relates to or is directed to Chick-fil-A or any of its

                                                                                                                                7    alleged agents, representatives, or employees and further denies that Plaintiff has been injured or

                                                                                                                                8    damaged to any extent or amount or is entitled to any relief whatsoever from Chick-fil-A.

                                                                                                                                9                                         AFFIRMATIVE DEFENSES

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11           The Complaint, and each separate cause of action alleged therein, fails to state any claim
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12    upon which relief may be granted.
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14           Venue in this district and/or division may be improper or inconvenient.

                                                                                                                               15

                                                                                                                               16           Each purported cause of action in the Complaint is barred by its applicable statutes of

                                                                                                                               17    limitations and/or as a result of the failure to allege and/or comply with conditions precedent to

                                                                                                                               18    applicable periods of limitations.

                                                                                                                               19

                                                                                                                               20           The Complaint, and each cause of action alleged therein, fails because Plaintiff lacks

                                                                                                                               21    standing to assert the claims described in the Complaint.

                                                                                                                               22

                                                                                                                               23           Plaintiff has failed to plead a cause of action for fraud as he has not set forth allegations of

                                                                                                                               24    fraud with the requisite particularity.

                                                                                                                               25

                                                                                                                               26           Chick-fil-A did not act unreasonably, either directly or indirectly, individually or

                                                                                                                               27    collectively, in performing any act, and did not perform any act that would constitute a violation

                                                                                                                               28    of any rights of Plaintiff or any duty owed to Plaintiff.
                                                                                                                                                                                     -2-
                                                                                                                                                                     ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                                                                      - 26 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                  Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 27 of 33


                                                                                                                                1

                                                                                                                                2              The Complaint and each cause of action alleged therein fails because no act or omission

                                                                                                                                3    by Chick-fil-A actually and/or proximately caused or contributed in any manner to any loss or

                                                                                                                                4    damage for which Plaintiff seeks recovery.

                                                                                                                                5

                                                                                                                                6              The Complaint, and each cause of action alleged therein, fails because any injury that

                                                                                                                                7    Plaintiff might have suffered was unforeseeable to Chick-fil-A.

                                                                                                                                8

                                                                                                                                9              Chick-fil-A is informed and believes and, based on such information and belief, alleges

                                                                                                                               10    that Plaintiff failed to mitigate his damages.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12              The damages alleged in the Complaint are impermissibly remote and speculative and
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13    therefore, Plaintiff is barred from the recovery of any such damages.

                                                                                                                               14

                                                                                                                               15              Plaintiff’s claims are barred by the doctrines of laches, estoppel, waiver, unclean hands,

                                                                                                                               16    spoliation, and/or failure to preserve evidence.

                                                                                                                               17

                                                                                                                               18              Plaintiff’s claims are barred by Plaintiff’s consent to the acts or omissions alleged in the

                                                                                                                               19    Complaint.

                                                                                                                               20

                                                                                                                               21              Chick-fil-A is entitled to the benefit of all defenses and presumptions contained in, or

                                                                                                                               22    arising from, any rule of law or statute of any other state whose substantive law might control the

                                                                                                                               23    action.

                                                                                                                               24

                                                                                                                               25              Declaratory and injunctive relief are barred and inappropriate because Plaintiff has an

                                                                                                                               26    adequate remedy at law.

                                                                                                                               27

                                                                                                                               28              Any recovery on Plaintiff’s Complaint, or any cause of action contained therein, is barred
                                                                                                                                                                                     -3-
                                                                                                                                                                      ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                    ________________________________________________________________________________________________
                                                                                                                                                                                     - 27 -
                                                                                                                                                                 Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 28 of 33


                                                                                                                                1    because Defendant’s conduct was privileged and/or justified under California law and for valid

                                                                                                                                2    business reasons.

                                                                                                                                3

                                                                                                                                4           Plaintiff cannot satisfy the prerequisites for a class action under Cal. Civ. Proc. Code §

                                                                                                                                5    382 because neither Plaintiff’s claims nor Defendant’s defenses are typical of the claims of the

                                                                                                                                6    putative class, Plaintiff’s claims are not representative of the class, individualized facts and proof

                                                                                                                                7    will predominate, and there are no questions of a common or general interest.

                                                                                                                                8

                                                                                                                                9           Any recovery on Plaintiff’s Complaint, or any cause of action contained therein, is barred

                                                                                                                               10    because the business practices and advertising alleged under Cal. Bus. & Prof. Code § 17200 are
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11    not likely to deceive.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13           Any recovery on Plaintiff’s Complaint, or any causes of action contained therein, is barred

                                                                                                                               14    because Plaintiff’s alleged damages were incurred voluntarily upon payment to Chick-fil-A with

                                                                                                                               15    full knowledge of the facts.

                                                                                                                               16

                                                                                                                               17           Chick-fil-A may have other affirmative defenses of which it is presently unaware. Chick-

                                                                                                                               18    fil-A therefore reserves the right to amend this Answer to allege additional affirmative defenses.

                                                                                                                               19                                         PRAYER FOR RELIEF

                                                                                                                               20           WHEREFORE, Chick-fil-A prays for judgment as follows:

                                                                                                                               21            1.      That Plaintiff take nothing by reason of his Complaint;

                                                                                                                               22            2.      That the Court dismiss the Complaint with prejudice in its entirety;

                                                                                                                               23            3.      That Chick-fil-A have judgment in its favor for its costs incurred herein; and

                                                                                                                               24     ///
                                                                                                                               25     ///
                                                                                                                               26     ///
                                                                                                                               27     ///
                                                                                                                               28    ///
                                                                                                                                                                                      -4-
                                                                                                                                                                    ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                                                                      - 28 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                 Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 29 of 33


                                                                                                                                1             4.    For such further relief as the Court may deem just and proper.

                                                                                                                                2

                                                                                                                                3    Dated:        May 7th, 2021                      TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                      SANDERS LLP
                                                                                                                                4

                                                                                                                                5
                                                                                                                                                                                      By:
                                                                                                                                6                                                           Wynter L. Deagle
                                                                                                                                                                                            Yarazel Mejorado
                                                                                                                                7
                                                                                                                                                                                            Attorneys for Defendant
                                                                                                                                8                                                           CHICK-FIL-A

                                                                                                                                9

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                                   -5-
                                                                                                                                                                   ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                                                                     - 29 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                 Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 30 of 33


                                                                                                                                1                                          PROOF OF SERVICE

                                                                                                                                2    STATE OF CA, COUNTY OF SAN DIEGO

                                                                                                                                3            I am employed in the County of San Diego, State of CA. I am over the age of 18 and not

                                                                                                                                4    a party to the within action; my business address is 11682 El Camino Real, Suite 400, San Diego,

                                                                                                                                5    CA 92130-2092; My electronic service address is rika.ellis@troutman.com.

                                                                                                                                6            On April 9, 2021, I served the following document(s) described as:

                                                                                                                                7            ANSWER TO UNVERIFIED COMPLAINT
                                                                                                                                8

                                                                                                                                9         ☒          BY MAIL: As follows: I am readily familiar with the firm’s practice of collection
                                                                                                                                                     and processing correspondence for mailing. Under that practice it would be
                                                                                                                               10                    deposited with U.S. postal service on that same day with postage thereon fully
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                     prepaid at San Diego, CA, in the ordinary course of business. I am aware that on
                                                                                                                               11                    motion of the party served, service is presumed invalid if postage cancellation date
                                                                                                                                                     or postage meter date is more than one day after date of deposit for mailing in
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                    affidavit.
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13
                                                                                                                                      Jeffrey D. Kaliel                                 Attorneys for Plaintiff and the Proposed Class
                                                                                                                               14     Sophia Goren Gold
                                                                                                                                      KALIEL GOLD PLLC
                                                                                                                               15     1100 15th Street NW, 4th Floor
                                                                                                                                      Washington, D.C. 20005
                                                                                                                               16     Tel: (202) 350-4783
                                                                                                                                      Email: jkaliel@kalielgold.com
                                                                                                                               17             sgold@kalielgold.com
                                                                                                                               18

                                                                                                                               19            I declare under penalty of perjury under the laws of the State of California that the above

                                                                                                                               20    is true and correct.

                                                                                                                               21            Executed on May 7, 2021, at San Diego, CA.

                                                                                                                               22

                                                                                                                               23
                                                                                                                                                                                                       Rika J. Ellis
                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28

                                                                                                                                                                             PROOF OF SERVICE
                                                                                                                                                                                     - 30 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                 Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 31 of 33


                                                                                                                                1    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                     Wynter L. Deagle, Bar No. 296501
                                                                                                                                2    wynter.deagle@troutman.com
                                                                                                                                     Yarazel Mejorado, Bar No. 322681
                                                                                                                                3    yarazel.mejorado@troutman.com
                                                                                                                                     11682 El Camino Real
                                                                                                                                4    Suite 400
                                                                                                                                     San Diego, CA 92130-2092
                                                                                                                                5    Telephone:    858.509.6000
                                                                                                                                     Facsimile:    858.509.6040
                                                                                                                                6
                                                                                                                                     Attorneys for Defendant
                                                                                                                                7    CHICK-FIL-A, INC.

                                                                                                                                8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                                                                9                                   COUNTY OF SACRAMENTO

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                     RONALD ORTEGA, on behalf of himself           Case No. 34-2021-00296245
                                                                                                                               11    and all others similarly situated,
                                                                                                                                                                                   DEFENDANT CHICK-FIL-A, INC.’S
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                      Plaintiff,                  NOTICE OF PEREMPTORY
                                            11682 E L C A M I N O R E A L




                                                                                                                                                                                   CHALLENGE TO JUDICIAL OFFICER
                                                                            S U I T E 400




                                                                                                                               13           v.                                     PURSUANT TO CODE OF CIVIL
                                                                                                                                                                                   PROCEDURE § 170.6
                                                                                                                               14    CHICK-FIL-A, INC., and DOES 1 - 50,
                                                                                                                                     inclusive,
                                                                                                                               15                                                  Action Filed:     March 11, 201
                                                                                                                                                       Defendant.                  Trial Date:       Not yet set
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28

                                                                                                                                        NOTICE OF PEREMPTORY CHALLENGE TO JUDICIAL OFFICER PURSUANT TO CODE OF CIVIL
                                                                                                                                                                    PROCEDURE § 170.6
                                                                                                                                                                                     - 31 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                  Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 32 of 33


                                                                                                                                1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                                                                                2             PLEASE TAKE NOTICE THAT Defendant Chick-Fil-A, Inc., by and through its

                                                                                                                                3    undersigned attorneys, hereby files the attached Peremptory Challenge to Judicial Officer,

                                                                                                                                4    pursuant to Code of Civil Procedure § 170.6, to disqualify the Honorable Russell L. Hom, Judge

                                                                                                                                5    of the Superior Court of the State of California, County of Sacramento, from trying any issue of

                                                                                                                                6    fact or law that involves the above-entitled case.

                                                                                                                                7             This challenge is timely filed under Section 170.6(2), which provides that “[i]f directed to

                                                                                                                                8    the trial of a civil cause that has been assigned to a judge for all purposes, the motion shall be

                                                                                                                                9    made to the assigned judge or to the presiding judge by a party within 15 days after notice of the

                                                                                                                               10    all purpose assignment, or if the party has not yet appeared in the action, then within 15 days after
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11    the appearance.” (Cal. Civ. Proc. Code § 170.6(2).) Defendant makes its initial appearance in

                                                                                                                                     this action with the filing of this Notice.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13             As a consequence of the peremptory challenge, this case must be reassigned “without any

                                                                                                                               14    further act or proof” to another judicial officer. (Cal. Civ. Proc. Code § 170.6(4).)

                                                                                                                               15

                                                                                                                               16    Dated:         May 7, 2021                           TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                          SANDERS LLP
                                                                                                                               17

                                                                                                                               18
                                                                                                                                                                                          By:
                                                                                                                               19                                                               Wynter L. Deagle
                                                                                                                                                                                                Yarazel Mejorado
                                                                                                                               20
                                                                                                                                                                                                Attorneys for Defendant
                                                                                                                               21                                                               CHICK-FIL-A
                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                                      -2-
                                                                                                                                         NOTICE OF PEREMPTORY CHALLENGE TO JUDICIAL OFFICER PURSUANT TO CODE OF CIVIL
                                                                                                                                                                     PROCEDURE § 170.6
                                                                                                                                                                                     - 32 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                  Notice of Removal Exhibit B - State Court Action
                                                                                                                                    Case 2:21-cv-00845-KJM-CKD Document 1-2 Filed 05/10/21 Page 33 of 33


                                                                                                                                1                                          PROOF OF SERVICE

                                                                                                                                2    STATE OF CA, COUNTY OF SAN DIEGO

                                                                                                                                3            I am employed in the County of San Diego, State of CA. I am over the age of 18 and not

                                                                                                                                4    a party to the within action; my business address is 11682 El Camino Real, Suite 400, San Diego,

                                                                                                                                5    CA 92130-2092; My electronic service address is rika.ellis@troutman.com.

                                                                                                                                6            On May 6, 2021, I served the following document(s) described as:

                                                                                                                                7            DEFENDANT CHICK-FIL-A, INC.’S NOTICE OF PEREMPTORY
                                                                                                                                             CHALLENGE TO JUDICIAL OFFICER PURSUANT TO CODE OF CIVIL
                                                                                                                                8            PROCEDURE § 170.6
                                                                                                                                9

                                                                                                                               10         ☒          BY MAIL: As follows: I am readily familiar with the firm’s practice of collection
                                                                                                                                                     and processing correspondence for mailing. Under that practice it would be
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11                    deposited with U.S. postal service on that same day with postage thereon fully
                                                                                                                                                     prepaid at San Diego, CA, in the ordinary course of business. I am aware that on
                                                                                                                                                     motion of the party served, service is presumed invalid if postage cancellation date
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L




                                                                                                                                                     or postage meter date is more than one day after date of deposit for mailing in
                                                                            S U I T E 400




                                                                                                                               13                    affidavit.
                                                                                                                               14
                                                                                                                                      Jeffrey D. Kaliel                                 Attorneys for Plaintiff and the Proposed Class
                                                                                                                               15     Sophia Goren Gold
                                                                                                                                      KALIEL GOLD PLLC
                                                                                                                               16     1100 15th Street NW, 4th Floor
                                                                                                                                      Washington, D.C. 20005
                                                                                                                               17     Tel: (202) 350-4783
                                                                                                                                      Email: jkaliel@kalielgold.com
                                                                                                                               18             sgold@kalielgold.com
                                                                                                                               19

                                                                                                                               20            I declare under penalty of perjury under the laws of the State of California that the above

                                                                                                                               21    is true and correct.

                                                                                                                               22            Executed on May 7, 2021, at San Diego, CA.

                                                                                                                               23

                                                                                                                               24
                                                                                                                                                                                                       Rika J. Ellis
                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28

                                                                                                                                                                             PROOF OF SERVICE
                                                                                                                                                                                      - 33 -
                                                                                                                                    _________________________________________________________________________________________________
                                                                                                                                                                   Notice of Removal Exhibit B - State Court Action
